 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   KENT V. A.,                              Case No. 5:18-cv-02481-FMO-AFM
11                      Plaintiff,
                                              ORDER ACCEPTING FINDINGS
12          v.
                                              AND RECOMMENDATIONS OF
13   ANDREW M. SAUL,                          UNITED STATES MAGISTRATE
     Commissioner of Social Security,         JUDGE
14

15                      Defendant.

16

17         This matter came before the Court on the Report and Recommendation of the
18   Magistrate Judge to whom the case was referred. The time for filing Objections has
19   passed and Objections have not been filed. The Court accepts the findings and
20   recommendations of the Magistrate Judge.
21         IT IS HEREBY ORDERED that Judgment shall be entered reversing the
22   decision of the Commissioner of Social Security and remanding this matter for
23   further proceedings consistent with the Report and Recommendation.
24

25   DATED: March 12, 2020
26
                                          ______________/s/___________________
27
                                                 FERNANDO M. OLGUIN
28                                          UNITED STATES DISTRICT JUDGE
